         Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 1 of 15
                                                                               !' ,;
                                                                              [';:i;;,.~.-               -
                                                                                            .~
                                                                                            ;
                                                                                                 :   .
                                                                                                 1:____ ·-



                   IN THE UNITED STATES DISTRICT COURT FOR Tllf"f;                     o•;:-c , r,. JIU 10: ,. I
                               DISTRICT OF VERMONT          -zrrL                        - ' v ,m ..


   United States of America,
                            Plaintiff,                      Civ.No.       ;J_:2u -cv--JIJ
              V.

   University of Vermont Medical Center,                    COMPLAINT
                            Defendant.




        The United States alleges on information and belief as follows:

                                         INTRODUCTION

        1. The United States brings this civil action to stop Defendant University of Vermont

Medical Center (UVMMC) from punishing health care personnel who follow their conscience and

refuse to perform abortions. The United States also brings this civil action because UVMMC's

conduct violates the Health Programs Extension Act of 1973, Pub. L. No. 93-45, § 401, 87 Stat.

91, 95-96 (codified at 42 U.S.C. § 300a-7), more commonly referred to as the Church

Amendments.        Defendant violated the Church Amendments when it chose intentionally and

willfully to discriminate against a nurse who plainly made her objection to participating in

abortions based on her religious beliefs or moral convictions known to Defendant UVMMC. This

violation makes up just part ofUVMMC's ongoing pattern, practice, and policy of discriminating

against health care providers who believe that the performance, or the assistance in the

performance, of abortions is contrary to their religious beliefs or moral convictions (conscience

objectors).
           Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 2 of 15




       2. A bipartisan Congress enacted the Church Amendments to prohibit grantees of the

Department of Health and Human Services (HHS) from discriminating against health care

personnel who "refuse[ ] to perform or assist in the performance of [an] abortion on the grounds

that his performance or assistance in the performance of the procedure or abortion would be

contrary to his religious beliefs or moral convictions." 42 U.S.C. § 300a-7(c)(1 ).

       3. As a grantee of funds from HHS, Defendant UVMMC must comply with the Church

Amendments. Defendant UVMMC has also signed contractual assurances with HHS promising

that UVMMC would comply with federal law, including the Church Amendments.

       4. Defendant UVMMC refuses to comply with the Church Amendments despite HHS's

notice of non-compliance and efforts to bring Defendant into voluntary compliance.

       5. The United States accordingly seeks a declaratory judgment that Defendant has violated

the Church Amendments, and an order from this Court directing Defendant fully to comply with

the Church Amendments and uphold the contractual assurances it made to HHS promising to

comply with the Church Amendments.

                                         DEFENDANT
       6. Defendant University of Vermont Medical Center is a non-profit corporation under

section 501(c)(3) of the Internal Revenue Code with its principal place of business in Burlington,

Vermont.

       7. Defendant is a healthcare entity that operates multiple health care facilities providing

services in Vermont.

       8. Before 2014, UVMMC was known as Fletcher Allen Health Care.

       9. Defendant accepts direct financial assistance from the federal government through a

grant administered by the Health Resources and Services Administration (HRSA) within HHS.



                                                 2
         Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 3 of 15




       10. Defendant is and has been at all relevant times a recipient of federal funds under the

Public Health Service Act (PHSA), 42 U.S.C. § 300 et seq.

       11. As a condition of receiving PHSA funds, Defendant provided contractual assurances

to HHS that it would comply with all Federal statutes relating to nondiscrimination.

                                JURISDICTION AND VENUE

       12. ThisCourthasjurisdictionoverthisactionunder28U.S.C. §§ 1331 and 1345.

       13. Declaratory and injunctive relief is sought as authorized by 28 U.S.C. §§ 2201

and 2202.

       14. Venue is proper in the District of Vermont under 28 U.S.C. § 1391(b). Defendant

resides in Vermont, and a substantial part of the events or omissions giving rise to this claim

occurred in the District of Vermont.

                                        BACKGROUND

       15. Congress enacted the Church Amendments at various times during the 1970s in

response to debates over whether judicially recognized rights to abortion or sterilization might lead

to the requirement that health care personnel participate in activities to which they have religious

or moral objections.

       16. The Church Amendments consist of five provisions, codified at 42 U.S.C. § 300a-7,

that protect those who hold religious beliefs or moral convictions respecting certain health care

procedures from discrimination by entities that receive certain Federal funding. Recipients of a

grant, contract, loan, or loan guarantee under the PHSA must comply with subsection (c)(l) of the

Church Amendments. Subsection (c)(l) applies to those recipients' decisions on employment,

promotion, or termination of employment, as well as extension of staff or other privileges with

respect to physicians and other health care personnel. 42 U.S.C. § 300a-7(c)(l)(A)-(l)(B). This

subsection prohibits those recipients from discriminating in these decisions based on an

                                                 3
         Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 4 of 15




individual's refusal to perform or assist in an abortion or sterilization because of religious beliefs

or moral convictions. 42 U.S.C. § 300a-7(c)(l).

                           DEFENDANT UVMMC'S DISCRIMINATION

        17. In approximately 1972, Defendant UVMMC instituted a policy that prohibited elective

abortions from being performed at its facilities, although Defendant permitted abortions it deemed

medically necessary. Defendant reaffirmed this policy in 1984, and it remained Defendant's

official policy until Defendant modified the policy to permit elective abortions in approximately

2017.

        18. Since at least approximately 2008, UVMMC has maintained at its nursing station a list

(the Objector List) of staff who have objected to performing or assisting with abortion procedures.

        19. UVMMC staff would voluntarily place their names on the Objector List if they did not

want to participate in any abortion procedures. The list provided names with a "yes" or "no"

indication of whether the listed individual has an objection to abortion procedures.

        20. Sometime in 2017, UVMMC reversed its 1972 abortion policy and adopted an express

policy of providing access to elective abortions.

        21. Before this written policy change in 2017, Defendant had allowed, in practice, elective

abortions to be performed at its facilities since at least 2016.

        22. In approximately 2017, Defendant altered the Objector List to allow health care

personnel to specify whether they objected to assisting with medically necessary abortions,

elective abortions, or both.

        23. Since at least 2017, Defendant has discriminated against conscience objectors because

of their religious beliefs or moral convictions opposing abortion in the ways summarized in

paragraphs 24 through 63.



                                                    4
         Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 5 of 15




       24. Defendant has forced and attempted to force or required conscience objectors to assist

with abortions when such personnel object that assisting with abortions violates their religious

beliefs or moral convictions.

        25. Defendant has intentionally, unnecessarily, knowingly, and unlawfully attempted to

force or required conscience objectors nurses or other health care personnel to assist with abortions

when such assistance violates the religious beliefs or moral convictions of nurses or other health

care personnel.

        26. Defendant has failed or refused to adopt staffing plans and rotations that would fully

respect the known religious beliefs or moral convictions of conscience objectors who do not wish

to participate in abortions.

        27. Defendant has scheduled conscience objectors, including nurses, to assist with elective

abortions despite specific and repeated requests from those personnel not to be assigned to elective

abortions because of their religious beliefs or moral convictions. Moreover, Defendant has

repeatedly assigned conscience objectors to participate in elective abortions without giving

advance notice of the nature of the procedure.

        28. Defendant has scheduled conscience objectors to assist with elective abortions

knowing that other staff, who did not object because ofreligious beliefs or moral convictions, were

available to assist with the procedures.

        29. Although Defendant could have readily, and without interruption to patient services,

accommodated the religious beliefs or moral convictions against participation in elective abortion

of conscience objectors, Defendant nevertheless intentionally and unnecessarily assigned

conscience objectors to such procedures.




                                                  5
         Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 6 of 15




       30. Defendant has subjected conscience objectors to different terms or conditions of

employment than healthcare personnel who do not share the same religious or moral objections.

       31. Defendant has discriminated against conscience objectors by accommodating health

care personnel with non-religious or non-moral objections to assisting with certain procedures and

refusing to accommodate conscience-objecting health care personnel.

       32. For example, Defendant accommodated nurses who requested not to assist in caring

for an intoxicated driver who killed five people.

       33. Defendant accommodated nurses who requested not to assist in procedures with certain

doctors with whom the nurses felt uncomfortable.

       34. Defendant effectuated its discrimination through certain employees, nursmg

leadership, and managers who expressed overt disregard or hostility to religious beliefs and moral

convictions against participating in abortion.

       35. For example, one nursing manager, who was involved in scheduling health care

personnel, repeatedly expressed disdain for conscience objectors.

                      Nurse 1: Compelled Participation in Abortion Procedure

       36. Nurse 1 began working for Defendant UVMMC (then Fletcher Allen) in 2008.

       37. Nurse 1 was a conscience objector. Shortly after her new employee orientation in

2008, Nurse 1 placed her name on the Objector List when she learned that UVMMC performed

medically necessary abortions.

       38. Sometime in 2016 or 2017, UVMCC informally began to perform elective abortions.

       39. In 2017, Defendant deliberately scheduled Nurse 1 to assist with an elective abortion.

Defendant also misled Nurse 1 to believe that she was scheduled to assist in a procedure that did

not involve the elective abortion of a fetus with a heartbeat, when the scheduled procedure in fact

did.

                                                    6
         Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 7 of 15




       40. The UVMMC nurse scheduler and doctor performing the abortion knew that Nurse 1

was a conscience objector.

       41. When Nurse 1 walked into the operating room to assist with the procedure that was

already underway, the doctor looked at Nurse 1 and stated "please don't hate me" in reference to

Nurse 1's assistance with the elective abortion.

       42. When Nurse 1 discovered the true circumstances of the scheduled procedure, she

immediately objected and requested that a non-objecting nurse assist with the elective abortion.

       43. Defendant's nurse scheduler refused to accommodate Nurse 1's request.

       44. Defendant's nurse scheduler refused to assign an available, non-objecting nurse to

assist with the abortion.

       45. Defendant's refusal to relieve Nurse 1 coerced Nurse 1 into assisting with the elective

abortion. Defendant's refusal left Nurse 1 with the coercive choice of assisting with the abortion

or placing the patient's health in danger. Moreover, Nurse 1 potentially faced disciplinary action

from Defendant or from licensing authorities if she had abandoned the patient.

       46. On this and other occasions, Nurse 1 reasonably feared that Defendant would fire her

or take other adverse employment actions against her if she followed her conscientious objection

to assisting with abortions.

       47. Under Defendant's then-effective Conflict of Care Policy, any refusal to participate in

the abortion procedure once she was misled into entering the operating room would have subjected

Nurse 1 to "being placed on paid leave while the incident [was] reviewed" and to "corrective action

up to and including termination of employment."

       48. Defendant's actions caused Nurse 1 deep emotional trauma.




                                                   7
          Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 8 of 15




        49. Defendant's discrimination against Nurse 1 1s part of a pattern or practice of

discrimination against conscience objectors.

        50. Defendant scheduled approximately 10 nurses whose names were on the Objector List

or who Defendant otherwise knew were conscience objectors to assist with approximately 20

abortion procedures.

                                Discriminatory Conflict of Care Policies

        51. Beyond this pattern or practice of discrimination, Defendant has adopted and

implemented discriminatory official policies that invalidly limit staff members' ability to decline

to participate in abortions.

        52. From approximately May 2014 through February 2018, Defendant's conflict of care

policy (2014 Policy) listed "Termination of pregnancy" as a potential procedure to which a staff

member could object.

        53. That 2014 Policy did not mandate that Defendant not schedule a staff member for

abortion procedures, even when that staff member had previously submitted a written objection to

assisting with abortions because of the staff member's religious beliefs or moral convictions.

        54. Even when the staff member objected in advance, the 2014 Policy explained that "there

will be an understanding that if events prevent the accommodation, the employee will be expected

to perform assigned duties, so he or she.does not negatively affect the delivery of care or services."

       55. The 2014 Policy then subjected conscience-objecting health care personnel to punitive

measures, including the deprivation of staff privileges and the prospect of termination of

employment: "Refusing to provide care will result in the employee being placed on paid leave

while the incident is reviewed. The review may result in corrective action up to and including

termination of employment."

       56. Defendant amended its 2014 Policy in approximately February 2018 (2018 Policy).

                                                  8
         Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 9 of 15




       57. The 2018 Policy changed "Termination of pregnancy" to "Elective termination of

pregnancy" as a potential procedure to which a staff member could object.

       58. Defendant's 2018 Policy authorizes Defendant to schedule a conscience objector to

assist with abortions even after the conscience objector submits a written objection to assisting

with abortions.

       59. Even when the conscience objector objects in advance, the 2018 Policy provides that

the "Supervisor/designee will assign staff as necessary for appropriate patient coverage."

       60. Regardless of any previous employee objection, the 2018 Policy provides that "[i]n

any scenario where circumstances prevent arrangements for alternate coverage, the [objecting]

staff member will be expected to provide the assigned care to ensure that patient care is not

negatively impacted."

       61. The 2018 Policy further provides that "refusal to perform assigned job functions will

be addressed in accordance with established corrective action procedures, in consultation with

leadership and Human Resources."

       62. The 2018 Policy does not require any particular measures on the part of Defendant to

find alternate coverage and does not set forth a process for an objecting staff member to appeal a

determination that circumstances prevent arrangements for alternate coverage.

       63. Defendant's February 2018 conflict of care policy remains in effect.

                             HHS INVESTIGATION AND FINDINGS

       64. On approximately May 9, 2018, Nurse 1 filed a complaint with the Office for Civil

Rights (OCR) at HHS, alleging that she and other nurses who Defendant employed had suffered

discrimination in violation of laws protecting the right to refuse to assist with the performance of

abortions.



                                                 9
        Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 10 of 15




       65. OCR investigated Nurse 1's complaint.         That OCR investigation made findings

substantially the same as the facts alleged in paragraphs 24 through 63.

       66. Based on the facts ascertained through its investigation, OCR sent Defendant a Notice

of Violation Letter (NOV) on August 28, 2019. That NOV is attached to and incorporated into

this Complaint as Attachment 1.

       67. That August 2019 NOV found that Defendant was in violation of section 300a-7(c)(l)

of the Church Amendments.

       68. Overall, OCR determined that:

           a. Defendant had forced and attempted to force health care personnel (including

               nurses) into assisting with abortions over their conscience-based objections;

           b. Defendant had intentionally, unnecessarily, and knowingly scheduled-and

               continues to schedule-nurses or other health care personnel who have religious or

               moral objections to abortion to assist with abortions;

           c. Defendant subjects health care personnel (including nurses) who have religious or

               moral objections to abortion to different terms or conditions of employment than

               healthcare personnel who do not share the same religious or moral objections;

           d. Defendant discriminates against health care personnel (including nurses) because

               of their religious beliefs or moral convictions in opposition to abortion; and

           e. Defendant maintains a conflict-of-care policy that facially violates provisions of

               the Church Amendments by, among other things, subjecting health care

               professionals to employee discipline for refusing to assist in abortions.




                                                10
         Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 11 of 15




       69. Defendant subsequently denied the Church Amendments violation and refused to

voluntarily comply with the Church Amendments and with Defendant's contractual assurances

that it had made to HHS promising to comply with the Church Amendments.

       70. HHS referred Defendant's violation of the Church Amendments to the United States

Department of Justice for enforcement.

       71. On December 11, 2020, HHS's HRSA sent a letter to Defendant notifying Defendant

that HHS had referred the violation to the United States Department of Justice, and that if

Defendant did not sign an Agreement in Principle the United States would pursue legal remedies

to enforce compliance with the Church Amendments. On December 14, 2020, HHS emailed a

letter to Defendant that gave Defendant until 10:00 AM on December 16, 2020, to sign the

Agreement in Principle.

       72. Defendant did not sign, or indicate a willingness to sign, the Agreement in Principle

before that December 16, 2020, deadline.

       73. All conditions precedent to filing suit have been satisfied.

                          HHS FEDERAL FUNDING OF DEFENDANT

       74. At all relevant times described in this Complaint, Defendant has been and remains a

recipient of PHSA funds from HHS. Defendant received such funds every year since at least Fiscal

Year 1998.

       75. Defendant currently receives such funds under a three-year grant covering the period

of May 1, 2018, to April 30, 2021 (Grant Number H7600203).

       76. During Fiscal Years 2018-2020, Defendant received $1,667,140 from HHS in grant

funding under the Ryan White HIV/AIDS Program Part C Early Intervention Services COVID-19

Response and Outpatient Early Intervention Services with Respect to HIV Disease. Under the

Ryan White program, HHS through HRSA provides funding to eligible entities to provide

                                                11
         Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 12 of 15




comprehensive HIV primary care and support services in an outpatient setting for low income,

uninsured, and underserved people with HIV.

       77. As a condition of receiving federal financial assistance, Defendant has, through its

authorized representatives, signed contractual assurances agreeing to comply with all federal laws,

including the Church Amendments.

       78. Defendant UVMMC completed an SF 424B certification form entitled "Assurances -

Non-Construction Programs" (0MB Form No. 4040-0007) that provides:

       As the duly authorized representative of the applicant, I certify that the applicant:
       ... will comply with all Federal statutes relating to nondiscrimination. These
       include but are not limited to: ... [ ] ; (i) any other nondiscrimination provisions in
       the specific statute(s) under which application for Federal assistance is being made;
       and, G) the requirements of any other nondiscrimination statute( s) which may apply
       to the application.

       79. The Church Amendments prohibit HHS grantees, such as Defendant, from

"discriminat[ing]" against health care personnel who "refuse[ ] to perform or assist in the

performance of [an] abortion on the grounds that his performance or assistance in the performance

of the procedure or abortion would be contrary to his religious beliefs or moral convictions." 42

U.S.C. § 300a-7(c)(l).

       80. Defendant signed and submitted such a certification with its 2018-2021 grant proposal.

That certification is attached to and incorporated into this Complaint as Attachment 2.

       81. While HHS generally enforces violations of grant conditions through a termination or

suspension of the grant or other administrative related measures affecting the grant itself, HHS has

concluded that such an approach is not feasible in this case because of the danger to public health.

       82. Defendant UVMMC is currently the only entity in the state of Vermont that receives

Ryan White funding and is the only entity in the state of Vermont capable of participating in the

Ryan White HIV/AIDS Program.

                                                 12
         Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 13 of 15




       83. Terminating or withholding funds from UVMMC could likely have significant

negative consequences on the public health.

       84. HHS has concluded that the only feasible and adequate remedy that will enforce both

Defendant's obligations under the Church Amendments and Defendant's contractual obligation to

comply with federal law, while minimizing detrimental impacts on public health, is a federal-court

order requiring Defendant to comply with the Church Amendments and Defendant's contractual

assurances.

       85. Defendant's specific performance ofits contractual obligations to HHS is the only way

to ensure both compliance with federal law and the terms and conditions agreed to by the

Defendant and the availability of healthcare services to those in need.

                                               CLAIM:

                    VIOLATION OF PROHIBITION ON DISCRIMINATION

       86. Plaintiff re-alleges and incorporates by reference the allegations set forth m all

paragraphs above.

       87. The Church Amendments provide:

       (c) Discrimination prohibition

       (1) No entity which receives a grant, contract, loan, or loan guarantee under the Public
       Health Service Act, the Community Mental Health Centers Act, or the Developmental
       Disabilities Services and Facilities Construction Act after June 18, 1973, may--

               (A) discriminate in the employment, promotion, or termination of employment of
               any physician or other health care personnel, or

               (B) discriminate in the extension of staff or other privileges to any physician or
               other health care personnel,

               because he performed or assisted in the performance of a lawful sterilization
               procedure or abortion, because he refused to perform or assist in the performance
               of such a procedure or abortion on the grounds that his performance or assistance
               in the performance of the procedure or abortion would be contrary to his religious


                                                13
         Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 14 of 15




               beliefs or moral convictions, or because of his religious beliefs or moral convictions
               respecting sterilization procedures or abortions.

42 U.S.C. § 300a-7(c)(l).

       88. Defendant has received a grant, contract, loan, or loan guarantee under the Public

Health Service Act, the Community Mental Health Centers Act, or the Developmental Disabilities

Services and Facilities Construction Act after June 18, 1973.

       89. Defendant's acts or omissions above have violated the Church Amendments.

       90. Defendant signed a contractual assurances agreement with the United States that all

programs and activities receiving federal financial assistance would be conducted in compliance

with federal law, including all of the requirements of the Church Amendments.

       91. Defendant has failed to comply with its contractual assurances.

       92. Unless restrained by this Court, Defendant will continue to violate the Church

Amendments and Defendant's contractual assurances.

                                         PRAYER FOR RELIEF

       WHEREFORE, the United States prays that the Court:

           a. Declare that Defendant has violated the Church Amendments and Defendant's

               contractual assurances;

           b. Order Defendant specifically to comply with all of its obligations under the Church

               Amendments and to enjoin any conduct to the contrary;

           c. Order Defendant to enact a conflict of care policy that complies with all of the

              requirements of the Church Amendments; and

           d. Order such other relief as the interests of justice may require.



DATED: December 16, 2020


                                                14
        Case 2:20-cv-00213-wks Document 1 Filed 12/16/20 Page 15 of 15




CHRISTINA E. NOLAN                            ERIC S. DREIBAND
United States Attorney                        Assistant Attorney General



~::::T
First Assistant United States Attorney
District of Vennont
                                              CYNTHIA M. McKNIGHT


                                              ~;f[e\r~
P.O. Box 570                                  MATTHEW J. DONNELLY
Burlington, VT 05402                          Attorney
802-951-6725                                  United States Department of ustice
jon.ophardt@usdoj.gov                         Civil Rights Division
                                              950 Pennsylvania A venue, NW
                                              Washington, DC 20530
                                              202-616-2788
                                              matthew.donnelly@usdoj.gov




                                         15
Case 2:20-cv-00213-wks Document 1-1 Filed 12/16/20 Page 1 of 8




                     Attachment 1


             Notice of Violation Letter
        Case 2:20-cv-00213-wks Document 1-1 Filed 12/16/20 Page 2 of 8




                                                                           OFFICE OF THE SECRETARY
                                                                            Office for Civil Rights
                                                                            200 Independence Ave., SW
                                                                            Washington, DC 20201


August 28, 2019

VIA US. MAIL AND ELECTRONIC MAIL (REDACTED)

REDACTED, Esq.
McDermott Will & Emery LLP
28 State Street
Boston, MA 02109-1775

        Re: OCR Transaction Number 18-306427

Dear REDACTED:

       On May 9, 2018, REDACTED ("REDACTED" or "Complainant") filed a complaint with
the Office for Civil Rights ("OCR") of the U.S. Department of Health & Human Services
("HHS"). 1 The complaint alleges that REDACTED and other employees of the University of
Vermont Medical Center ("UVMMC") 2 "suffer[ed] discrimination and violations of [their]
conscience rights under federal law."3 As part of its investigation, OCR gathered facts, interviewed
witnesses, and offered UVMMC multiple opportunities to provide relevant evidence and otherwise
respond to the allegations. 4

          Based on the facts ascertained through its investigation, OCR finds UVMMC in violation
of section 300a-7 of Title 42 of the U.S. Code ("the Church Amendments"), specifically, paragraph
(c )(1 )(A) and (B). OCR has specifically determined that:

             •   UVMMC has forced and attempted to force health care personnel (including
                 nurses) into assisting with abortions over their conscience-based objections;


1
  The Secretary has delegated authority for handling such complaints to OCR. See e.g., OCR Statement of
Organization, Functions, and Delegations of Authority, 83 Fed. Reg. 2,802, 2,803 (Jan. 19, 2018).
2
  Prior to 2014, UVMMC was formerly named Fletcher Allen Health Care. UVMMC, Fletcher Allen to the UVM
Medical Center, https://www.uvmhealth.org/medcenter!Pages/About-UVM-Medical-Center/Fletcher-Allen.aspx
(last visited June 11, 2019).
3
 Letter from Counsel for REDACTED to Centralized Case Mgmt. Operations, Office for Civil Rights, U.S. Dep't
of Health & Human Servs., 2 (May 9, 2018) (hereinafter "Complaint") (on file with OCR).
4
  UVMMC responded to OCR's notice of investigation and information request by denying that it had violated the
religious and conscience rights of its employees, taking issue with OCR's investigative authority, and providing
substantive responses to less than half of OCR's questions. See Letter from REDACTED, Partner, McDennott Will
& Emery LLP, to Mandi Ancalle and David Hyams, Office for Civil Rights, U.S. Dep't of Health and Human Serv.
(Dec. 14, 2018) (on file with OCR).
        Case 2:20-cv-00213-wks Document 1-1 Filed 12/16/20 Page 3 of 8




             •    UVMMC intentionally, unnecessarily, and knowingly schedules nurses or other
                  health-care personnel who have religious or moral objections to abortion to assist
                  with abortions;

             •    UVMMC subjects health-care personnel (including nurses) who have religious or
                  moral objections to abortion to different terms or conditions of employment than
                  health-care personnel who do not share the same religious or moral objections;

             •    UVMMC discriminates against health care personnel (including nurses) because of
                  their religious beliefs or moral convictions in opposition to abortion; and,

             •    UVMMC maintains a Conflict-of-Care policy that facially violates provisions of
                  the Church Amendments.

                                           I.       JURISDICTION

        Paragraph (c)(1) of the Church Amendments prohibits recipients of funds for programs
authorized under the Public Health Service Act ("PHSA") from discriminating against health care
personnel who decline to perform or assist in the performance of abortions contrary to their
religious or moral convictions. Paragraph (c)(l)(A) and (B) state:

         (1) No entity which receives a grant, contract, loan, or loan guarantee under the
         Public Health Service Act, ... after June 18, 1973, may-
             (A) discriminate in the employment, promotion, or termination of employment
             of any physician or other health care personnel, or
             (B) discriminate in the extension of staff or other privileges to any physician or
             other health care personnel,
          ... because of his religious beliefs or moral convictions respecting sterilization
         procedures or abortions. 5

       Since October 1998, UVMMC has received a grant from the Health Resources and
Services Administration ("HRSA"), a component of HHS, for Part C of the Ryan White HIV/AIDS
Program, 6 as authorized by sections 2651-67 of the PHSA. 7 For the most recently completed three-
year project period, which ended April 30, 2018, UVMMC reported that it cumulatively expended

5
 42 U.S.C. § 300a-7(c)(l). Paragraph (c)(l) of the Church Amendments also reference the Community Mental
Health Centers Act, Public Law 88-164, 77 Stat. 282 (1963), and the Developmental Disabilities Services and
Facilities Construction Amendments of 1970, Public Law 91-517, 84 Stat. 1316 (1970).
6
 Completed application from UVMMC to HRSA for Funding Opportunity No. HRSA-18-005, Ryan White
HIV/AIDS Program Part CHIV Early Intervention Services Program: Existing Geographic Service Areas, at l,
Aug. 9, 2017 (on file with HHS OCR) (summarizing grant history under the applicant's introduction).
7
  Codified at 42 U.S.C. §§ 300ff-51 to 300ff-67. The award notices identify that§§ 2651-2667 and 2693 of the
PHSA, as amended, authorize the award. E.g. Notice of Award from HRSA to UVMMC for OP [Outpatient] Early
Intervention Services with Respect to HIV Disease, at Box no. 16 (issued Aug. 9, 2017). The award notices identify
terms and conditions, including compliance, as applicable, with 45 C.F.R. part 75. E.g., id. Each award cautions that
"[f]ailure to comply with the remarks, terms, conditions, or reporting requirements may result in a draw down
restriction being placed on your Payment Management System account or denial of future funding." E.g., id. at 3.




                                                          2
           Case 2:20-cv-00213-wks Document 1-1 Filed 12/16/20 Page 4 of 8




$1.6 million of federal financial assistance. 8

        The funding opportunity announcement for the Ryan White Part C grant states that awards
are subject to the HHS Uniform Administrative Requirements Governing Awards to Non-Federal
Entities9 ("HHS UAR") and that the applicant is "required to have the necessary policies,
procedures, and financial controls in place to ensure ... compli[ance] with the [sic] all federal
funding requirements and prohibitions such as lobbying, gun control, abortion, etc." 10 In its
application for funds for the 3-year project period beginning May 1, 2018, and ending April 31,
2021, UVMMC certified that it "[w]ill comply with all Federal statutes relating to
nondiscrimination," and "[w]ill comply with all applicable requirements of all other Federal laws,
executive orders, regulations, and policies governing this program." 11 The notice of award terms
and conditions accepted by UVMMC for this current project period reiterate that UVMMC must
operate the award in compliance with the HHS UAR and any applicable statutes. 12 Section
75.300(a)-(b) of the HHS UAR further specifies that awards must comply with U.S. statutory
requirements, including requirements prohibiting discrimination in HHS funded programs. 13

                                          II.      OCR FINDINGS

       A. UVMMC's Conflict-of-Care Policy Violates the Church Amendments.

       UVMMC's current health care personnel staffing policies discriminate against
professionals who cannot in good conscience participate in elective abortions for religious or moral
reasons. This policy violates the Church Amendments on its face as well as UVMMC's contractual
assurances to HHS.

        In 2011 UVMMC adopted policies governing when it would allow personnel to opt-out of
medical procedures due to ethical or religious conflicts and updated those policies in 2014. Under
these policies, UVMMC knew that several of its employees could not in good conscience
participate in abortions.




8
  Completed Federal Financial Report (SF-425) from UVMMC to HRSA (submitted Aug. 15, 2018) (for the project
period of May 1, 2015 to April 30, 2018).
9
    45 C.F.R. pt. 75.
10
  HRSA, Notice of Funding Opportunity, FY 2018, Ryan White HIV/AIDS Program Part CHIV Early lnte,vention
Se,vices Program: Existing Geographic Se,vice Areas, Funding Opportunity Nos. HRSA-18-001, HRSA-18-004,
HRSA-18-005, at 10, 33 (on file with HHS OCR).
11
     Id. (appearing in UVMMC's Assurances for Non-Construction Programs, SF-424B (signed Aug. 9, 2017)).
12
  See, e.g., HRSA, Notice of Award, FY 2018 (Award No. 2 H76HA002032100) (issued Apr. 2, 2018), 2 (no. 16),
3 (program specific term no. 7 ("This award is subject to 45 CFR 75 Uniform Administrative Requirements, Cost
Principles, and Audit Requirements for HHS Awards."), 5 (standard tem1 No. 1), 6-7 (standard term no. 12
regarding Federal law and discrimination) (on file with the Office for Civil Rights).
13
  See 45 C.F.R. § 75.300(a)-(b) (imposing obligations on the Federal agency to ensure that "U.S. statutory and
public policy requirements" including those "prohibiting discrimination" are incorporated in the terms and
conditions of the Federal award and requiring the non-Federal entity to comply with all requirements the award).




                                                         3
        Case 2:20-cv-00213-wks Document 1-1 Filed 12/16/20 Page 5 of 8




       Prior to 2017, UVMMC purportedly did not provide elective abortions. On or about
September 2017, however, UVMMC adopted an express policy of supporting access to elective
abortions and the evidence shows that UVMMC had begun staffing personnel for elective
abortions months prior. UVMMC changed its abortion policies and practices with little to no input
from employees or staff and implemented them without prior notice.

        Although UVMMC knew several staff members, such as REDACTED, deeply and
sincerely objected to assisting with abortions, it assigned them to participate in abortion procedures
against their objections anyway. As explained below, these personnel were pressured by UVMMC
to participate in abortions.

          On February 5, 2018, UVMMC amended its Conflict-of-Care Policy governing when
UVMMC would allow employees to decline to participate in elective abortions. The policy, which
is still in effect, provides that an employee may request to be excused from participation in medical
procedures, including "elective termination of a pregnancy," that conflict with the employee's
"cultural values, ethics, or religious beliefs." See Conflict of Care: Staff Conscientious Objection,
University of Vermont. UVMMC, however, limits staff ability to decline to participate in elective
abortions as follows:

       In any scenario where circumstances prevent arrangements for alternate coverage
       the [objecting]- staff member will be expected to provide the assigned care to ensure
       that patient care is not negatively impacted.

       Refusal to perform assigned job functions will be addressed in accordance with
       established corrective action procedures, in consultation with leadership and
       Human Resources.

Id. at 2. The policy, therefore, expressly contemplates situations where UVMMC knows health
care personnel object to participating in elective abortions, but will nevertheless require such staff
to "provide the assigned care" (viz. an elective abortion), and will discipline them if they fail to
comply with UVMMC's demands. Such situations of conflict are only possible because UVMMC
chooses to provide abortion services while not adopting staffing plans and rotations that would
fully respect the known requests of its professionals to not participate in abortions.

        Paragraph (c)(l)(A) and (B) of the Church Amendments, however, creates an unqualified
right for health care personnel to decline to participate in abortions without fear of adverse
employment actions or loss of staff privileges. See 42 U.S.C. § 300a-7(c)(l). The Church
Amendments put the burden on providers who choose to provide abortion services to create
staffing policies that fully respect the consciences of its professional staff. Providers may also
choose not to accept PHSA funds if they are uncomfortable with the conditions such acceptance
imposes by law. Because UVMMC's Conflict of Care policy admits to circumstances where
UVMMC can and will force staff--on pain of adverse action or discipline-to participate in
abortions against their moral or religious objections, it facially violates paragraph (c)(1 )(A) and




                                                  4
         Case 2:20-cv-00213-wks Document 1-1 Filed 12/16/20 Page 6 of 8




(B) of the Church Amendments with respect to abortion procedures. 14

     B. UVMMC Discriminates Against Health Care Personnel Who Have Religious or Moral
        Objections to Participating in Abortions.

        Since at least the spring of 2017, UVMMC scheduled health care personnel, including
nurses, to assist with elective abortions despite specific and repeated requests from personnel not
to be assigned to elective abortions due to religious or moral objections. Nevertheless, UVMMC
repeatedly assigned health care personnel to participate in elective abortions without giving
advance notice of the nature of the procedure. Additionally, UVMMC scheduled objecting health
care personnel to assist with elective abortions knowing that other staff, who did not have such
objections, were available to assist with the procedures. Although UVMMC could have readily,
and without interruption to patient services, accommodated the religious or moral objections to
elective abortion of its health care personnel, it nevertheless intentionally and unnecessarily
assigned objecting personnel to such procedures.

        UVMMC's scheduling of objecting health care personnel to assist with abortions was
discriminatory within the meaning of the Church Amendments. Once a nurse or other health care
professional is assigned to a medical procedure, he or she assumes responsibility for providing the
indicated care. A failure to follow through with the indicated care, if the staffer is not replaced by
an appropriate substitute, may subject that professional to discipline by his or her employer and
risks a referral by the employer or the patient to a professional licensing authority for potential
discipline. Health care personnel who object on religious or moral grounds to assisting with
abortions, once assigned to a patient undergoing an abortion, are, therefore, subjectively and
objectively placed under substantial pressure to participate over their objections. Health care
personnel who are coerced in that way suffer moral injury, are subjected to a crisis of conscience,
and frequently experience significant emotional distress, even if they succeed in declining to assist
in the procedure after the assignment is made.

       In the particular case of the Complainant, Nurse REDACTED was, on at least one
occasion, deliberately led to believe REDCA TED was scheduled to assist in a procedure that did
not involve the abortion of an unborn human life, when it in fact did. When REDACTED
discovered the truth of the matter, REDACTED immediately objected, but was coerced by
UVMMC into participating in the abortion anyway, and reasonably feared UVMMC would fire
REDACTED or report REDACTED to licensing authorities if REDACTED followed
REDACTED conscience. The experience left REDACTED deeply traumatized.

        Although these, and similar coercive actions committed by UVMMC, were discriminatory
per se, the evidence shows they were also motivated by discriminatory intent.

        UVMMC effected its discrimination through certain employees, nursing leadership, and
managers who expressed ove11 disregard or hostility to religious and moral objections to persons
participating in abortions. Those employees and managers include, but are not limited to,

14
  Because the Church Amendments provisions at issue explicitly cover abortion and sterilization, this facial
violation finding would apply to sterilization procedures as well, which it appears UVMMC also offers. See
https://www.uvmhealth.org/medcenter/Pages/Conditions-and-Treatments/Vasectomy.aspx.



                                                         5
           Case 2:20-cv-00213-wks Document 1-1 Filed 12/16/20 Page 7 of 8




REDACTED, REDACTED, REDACTED, and REDACTED. For example, REDACTED
repeatedly revealed disdain for individuals who expressed religious or moral objections to
abortion. It was also REDACTED who, knowing that Nurse REDACTED objected to abortions
because of REDACTED REDACTED faith, assigned REDACTED to an elective abortion;
deliberately misled REDACTED into believing that the procedure was not an elective abortion;
and then refused REDACTED request to be relieved from the procedure despite being in a
position to provide a suitable substitute even after the ruse was discovered. When Nurse
REDACTED and other similarly situated health care providers raised concerns about UVMMC's
discriminatory conduct to their supervisor, REDACTED, REDACTED failed to remedy the
discrimination. Instead, UVMMC continued to assign health care personnel to elective abortions
over their objections. At the same time, UVMMC and REDACTED accommodated health care
personnel who had non-religious or non-moral objections to assisting with certain procedures.

                                  III.    CONCLUSION AND REMEDY

        For the foregoing reasons, OCR has determined that UVMMC has violated paragraph
(c)(l)(A) and (B) of the Church Amendments, both facially and as applied, by discriminating in
the employment, promotion, or termination of employment of any physician or other health care
personnel, and by discriminating in the extension of staff or other privileges to any physician or
other health care personnel. 15

        OCR is charged with helping ensure entities come into compliance with Federal laws
protecting conscience and prohibiting coercion in health care, including the Church Amendments.
Accordingly, OCR requests that UVMMC notify OCR within thirty (30) days from the date of
this letter whether UVMMC intends to work collaboratively with OCR to (1) change its policies
and procedures requiring health care personnel to participate in abortion; and (2) take immediate
steps to remedy the effect of its past discriminatory conduct. OCR is willing and able to engage
with UVMMC to identify specific and appropriately tailored remedies.

       However, if the above deadline expires and UVMMC has not provided OCR sufficient
assurance that it will come into compliance and remedy the violations, OCR will immediately
forward this Notice of Violation and the evidence supporting OCR's findings in this matter 16 to
HRSA for consideration and appropriate action under 45 C.F.R. §§ 75.371-374.

                                          IV.   ADVISEMENTS

         The findings in this letter are not intended, nor should they be construed, to cover any
issues regarding UVMMC's compliance with any part of the Church Amendments, including
paragraph (c)(1 )(A) or (B), that this letter does not specifically address. In addition, the findings
in this letter do not cover issues or authorities, including other grant funding that UVMMC receives
or may receive, that this letter does not specifically address, nor does it preclude future

15
     42 U.S.C. § 300a-7(c)(l)(A) & (B).
16
  OCR's investigative file contains documents, correspondence, pleadings, Nurse REDACTED Complaint, records
of the Equal Employment Opportunity Commission, and notes of interviews with numerous individuals who have
personal knowledge of specific facts that support the foregoing OCR Findings.




                                                     6
          Case 2:20-cv-00213-wks Document 1-1 Filed 12/16/20 Page 8 of 8




determinations about compliance based on subsequent or further investigations. Nothing in this
letter precludes OCR from making referrals to any other HHS component or other federal agencies,
including the Department of Justice, for appropriate action. 17

       OCR is providing a copy of this Notice of Violation to the Complainant and REDACTED
counsel and it will be made available, with appropriate redactions, to the public.


                                                    Sincerely,

                                                    Isl

                                                    Roger T. Severino
                                                    Director

                                                    Isl

                                                    Luis E. Perez
                                                    Deputy Director
                                                    Conscience and Religious Freedom Division




17
     OCR would inform UVMMC of any such referral.




                                                          7
Case 2:20-cv-00213-wks Document 1-2 Filed 12/16/20 Page 1 of 3




                      Attachment 2


                  Grant Certification
                        Case 2:20-cv-00213-wks Document 1-2 Filed 12/16/20 Page 2 of 3


                                                                                                                               0MB Number: 4040-0007
                                                                                                                             Expiration Date: 01/31/2019

                                           ASSURANCES - NON-CONSTRUCTION PROGRAMS
   Public reporting burden for this collection of information is estimated to average 15 minutes per response, including time for reviewing
   instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
   information. Send comments regarding the burden estimate or any other aspect of this collection of information, including suggestions for
   reducing this burden, to the Office of Management and Budget, Paperwork Reduction Project (0348-0040), Washington, DC 20503.

   PLEASE DO NOT RETURN YOUR COMPLETED FORM TO THE OFFICE OF MANAGEMENT AND BUDGET. SEND
   IT TO THE ADDRESS PROVIDED BY THE SPONSORING AGENCY.

       NOTE:      Certain of these assurances may not be applicable to your project or program. If you have questions, please contact the
                  awarding agency. Further, certain Federal awarding agencies may require applicants to certify to additional assurances.
                  If such is the case, you will be notified.

    As the duly authorized representative of the applicant, I certify that the applicant:

             1.   Has the legal authority to apply for Federal assistance                   Act of 1973, as amended (29 U.S.C. §794), which
                  and the institutional, managerial and financial capability                prohibits discrimination on the basis of handicaps; (d)
                  (including funds sufficient to pay the non-Federal share                  the Age Discrimination Act of 1975, as amended (42 U.
                  of project cost) to ensure proper planning, management                    S.C. §§6101-6107), which prohibits discrimination on
                  and completion of the project described in this                           the basis of age; (e) the Drug Abuse Office and
                  application.                                                              Treatment Act of 1972 (P.L. 92-255), as amended,
                                                                                            relating to nondiscrimination on the basis of drug
             2.   Will give the awarding agency, the Comptroller General                    abuse; (f) the Comprehensive Alcohol Abuse and
                  of the United States and, if appropriate, the State,                      Alcoholism Prevention, Treatment and Rehabilitation
                  through any authorized representative, access to and                      Act of 1970 (P.L. 91-616), as amended, relating to
                  the right to examine all records, books, papers, or                       nondiscrimination on the basis of alcohol abuse or
                  documents related to the award; and will establish a                      alcoholism; (g) §§523 and 527 of the Public Health
                  proper accounting system in accordance with generally                     Service Act of 1912 (42 U.S.C. §§290 dd-3 and 290
                  accepted accounting standards or agency directives.                       ee- 3), as amended, relating to confidentiality of alcohol
                                                                                            and drug abuse patient records; (h) Title VIII of the Civil
             3.   Will establish safeguards to prohibit employees from                      Rights Act of 1968 (42 U.S.C. §§3601 et seq.), as
                  using their positions for a purpose that constitutes or                   amended, relating to nondiscrimination in the sale,
                  presents the appearance of personal or organizational                     rental or financing of housing; (i) any other
                  conflict of interest, or personal gain.                                   nondiscrimination provisions in the specific statute(s)
                                                                                            under which application for Federal assistance is being
             4.   Will initiate and complete the work within the applicable                 made; and, U) the requirements of any other
                  time frame after receipt of approval of the awarding                      nondiscrimination statute(s) which may apply to the
                  agency.                                                                   application.

                                                                                     7.     Will comply, or has already complied, with the
             5.   Will comply with the Intergovernmental Personnel Act of
                                                                                            requirements of Titles II and Ill of the Uniform
                  1970 (42 U.S.C. §§4728-4763) relating to prescribed
                                                                                            Relocation Assistance and Real Property Acquisition
                  standards for merit systems for programs funded under
                                                                                            Policies Act of 1970 (P.L. 91-646) which provide for
                  one of the 19 statutes or regulations specified in
                                                                                            fair and equitable treatment of persons displaced or
                  Appendix A of OPM's Standards for a Merit System of
                                                                                            whose property is acquired as a result of Federal or
                  Personnel Administration (5 C.F.R. 900, Subpart F).
                                                                                            federally-assisted programs. These requirements
                                                                                            apply to all interests in real property acquired for
             6.   Will comply with all Federal statutes relating to
                                                                                            project purposes regardless of Federal participation in
                  nondiscrimination. These include but are not limited to:                  purchases.
                  (a) Title VI of the Civil Rights Act of 1964 (P.L. 88-352)
                  which prohibits discrimination on the basis of race, color         8. Will comply, as applicable, with provisions of the
                  or national origin; (b) Title IX of the Education                     Hatch Act (5 U.S.C. §§1501-1508 and 7324-7328)
                  Amendments of 1972, as amended (20 U.S.C.§§1681-                      which limit the political activities of employees whose
                  1683, and 1685-1686), which prohibits discrimination on               principal employment activities are funded in whole
                  the basis of sex; (c) Section 504 of the Rehabilitation               or in part with Federal funds.



   Previous Edition Usable                                                                                              Standard Form 424B (Rev. 7-97)
                                                        Authorized for Local Reproduction                             Prescribed by 0MB Circular A-102




Tracking Number:GRANT12464321                                  Funding Opportunity Number:HRSA-18-005 Received Date:Aug 09, 2017 12:32:27 PM EDT
                      Case 2:20-cv-00213-wks Document 1-2 Filed 12/16/20 Page 3 of 3




         9. Will comply, as applicable, with the provisions of the Davis-         13. Will assist the awarding agency in assuring compliance
            Bacon Act (40 U.S.C. §§276a to 276a-7), the Copeland Act                  with Section 106 of the National Historic Preservation
            (40 U.S.C. §276c and 18 U.S.C. §874), and the Contract                    Act of 1966, as amended (16 U.S.C. §470), EO 11593
            Work Hours and Safety Standards Act (40 U.S.C. §§327-                     (identification and protection of historic properties), and
            333), regarding labor standards for federally-assisted                    the Archaeological and Historic Preservation Act of
            construction subagreements.                                               1974 (16 U.S.C. §§469a-1 et seq.).

        10. Will comply, if applicable, with flood insurance purchase             14. Will comply with P.L. 93-348 regarding the protection of
            requirements of Section 102(a) of the Flood Disaster                      human subjects involved in research, development, and
            Protection Act of 1973 (P.L. 93-234) which requires                       related activities supported by this award of assistance.
            recipients in a special flood hazard area to participate in the
            program and to purchase flood insurance if the total cost of          15. Will comply with the Laboratory Animal Welfare Act of
            insurable construction and acquisition is $10,000 or more.                1966 (P.L. 89-544, as amended, 7 U.S.C. §§2131 et
                                                                                      seq.) pertaining to the care, handling, and treatment of
        11. Will comply with environmental standards which may be                     warm blooded animals held for research, teaching, or
            prescribed pursuant to the following: (a) institution of                  other activities supported by this award of assistance.
            environmental quality control measures under the National
            Environmental Policy Act of 1969 (P.L. 91-190) and                    16. Will comply with the Lead-Based Paint Poisoning
            Executive Order (EO) 11514; (b) notification of violating                 Prevention Act (42 U.S.C. §§4801 et seq.) which
            facilities pursuant to EO 11738; (c) protection of wetlands               prohibits the use of lead-based paint in construction or
            pursuant to EO 11990; (d) evaluation of flood hazards in                  rehabilitation of residence structures.
            floodplains in accordance with EO 11988; (e) assurance of             17. Will cause to be performed the required financial and
            project consistency with the approved State management                    compliance audits in accordance with the Single Audit
            program developed under the Coastal Zone Management                       Act Amendments of 1996 and 0MB Circular No. A-133,
            Act of 1972 (16 U.S.C. §§1451 et seq.); (f) conformity of                 "Audits of States, Local Governments, and Non-Profit
            Federal actions to State (Clean Air) Implementation Plans                 Organizations."
            under Section 176(c) of the Clean Air Act of 1955, as
            amended (42 U.S.C. §§7401 et seq.); (g) protection of                 18. Will comply with all applicable requirements of all other
            underground sources of drinking water under the Safe                      Federal laws, executive orders, regulations, and policies
            Drinking Water Act of 1974, as amended (P.L. 93-523);                     governing this program.
            and, (h) protection of endangered species under the
            Endangered Species Act of 1973, as amended (P.L. 93-                  19. Will comply with the requirements of Section 106(g) of
            205).                                                                     the Trafficking Victims Protection Act (TVPA) of 2000, as
                                                                                      amended (22 U.S.C. 7104) which prohibits grant award
        12. Will comply with the Wild and Scenic Rivers Act of                        recipients or a sub-recipient from (1) Engaging in severe
            1968 (16 U.S.C. §§1271 et seq.) related to protecting                     forms of trafficking in persons during the period of time
            components or potential components of the national                        that the award is in effect (2) Procuring a commercial
            wild and scenic rivers system.                                            sex act during the period of time that the award is in
                                                                                      effect or (3) Using forced labor in the performance of the
                                                                                      award or subawards under the award.



     SIGNATURE OF AUTHORIZED CERTIFYING OFFICIAL                                    TITLE

    IKrystine R Spiess                                                        I     !Project Director                                              I

     APPLICANT ORGANIZATION                                                          DATE SUBMITTED

    !The University of Vermont Medical Center Inc.                                I los/09;2017                                                    I

                                                                                                                 Standard Form 424B (Rev. 7-97) Back




Tracking Number:GRANT\2464321                                  Funding Opportunity Number:HRSA-18-005 Received Date:Aug 09, 2017 12:32:27 PM EDT
                                               Case 2:20-cv-00213-wks Document 1-3 Filed 12/16/20 Page 1 of 2

JS44 (Rev. 10/20)                                                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet (SEE INSTRUCTIONS ON NEXf PAGE OF THIS FORM)
 I. (a) PLAINTIFFS                                                                                                                                           DEFENDANTS

               United States of America                                                                                                                      University of Vermont Medical Center

      (b)      County of Residence ofFirst Listed Plaintiff                                                                                                  County of Residence ofFirst Listed Defendant                             Chittenden County
                                               (EXCEPT IN US PLAINTIFF CASES)                                                                                                           (IN US PLAINTIFF CASES ONLY)
                                                                                                                                                             NOTE:          IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                            THE TRACT OF LAND INVOLVED.

      ( c)     Attorneys (Firm Name, Address, and Telephone Number)                                                                                           Attorneys (If Known)


               (See attachment)

 II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                                               III, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                                                     (For Diversity Cases Only)                                                    and One Box for Defendant)
~I         U.S. Government                             03         Federal Question                                                                                            PTF                    DEF                                             PTF      DEF
              Plaintiff                                             (US Government Not a Parry)                                                Citizen of This State         D I                    D     I       Incorporated or Principal Place     D 4     D 4
                                                                                                                                                                                                                    of Business In This State

02         U.S. Government
              Defendant
                                                       04         Diversity
                                                                    (Indicate Citizenship ofParties in Item Ill)
                                                                                                                                               Citizen of Another State                       D2
                                                                                                                                                                                                    •    2        Incorporated and Principal Place
                                                                                                                                                                                                                    of Business In Another State
                                                                                                                                                                                                                                                       Os Os
                                                                                                                                               Citizen or Subject of a
                                                                                                                                                 Foreign Country
                                                                                                                                                                                              03
                                                                                                                                                                                                    •    3        Foreign Nation                       06        06

 IV. NATURE OF SUIT (Place an                                        "X"inOneBoxOn!y)                                                                                                          Click here for: Nature of Suit Code Descri tions.




~
  110 Insurance                                            PERSONAL INJURY                              PERSONAL INJURY                             625 Drug Related Seizure                                                              375 False Claims Act
  120 Marine                                              310 Airplane                           D 365 Personal Injury -                                of Property 21 USC 881                                                            376 Qui Tam (31 USC
  130 Miller Act
  140 Negotiable Instrument
                                                          315 Airplane Product
                                                               Liability                         •      Product Liability
                                                                                                   367 Health Care/
                                                                                                                                                    690 Other
                                                                                                                                                                                               1--=------------,-=,.......,...+=t
                                                                                                                                                                                                                                              3729(a))
                                                                                                                                                                                                                                          400 State Reapportionment
  150 Recovery of Overpayment                             320 Assault, Libel &                         Pharmaceutical                                                                          ..__===~=--=---1--1                        410 Antitrust
       & Enforcement of Judgment                               Slander                                 Personal Injury                                                                                                                    430 Banks and Banking

B 151 Medicare Act
  I 52 Recovery of Defaulted
       Student Loans
                                                          330 Federal Employers'
                                                               Liability
                                                          340 Marine
                                                                                                       Product Liability
                                                                                                 D 368 Asbestos Personal
                                                                                                        Injury Product
                                                                                                                                                                                                                                          450 Commerce
                                                                                                                                                                                                                                          460 Deportation
                                                                                                                                                                                                                                          4 70 Racketeer Influenced and
       (Excludes Veterans)                                345 Marine Product                           Liability                                                                                                                               Corrupt Organizations
D 153 Recovery of Overpayment
       of Veteran's Benefits
D 160 Stockholders' Suits
                                                               Liability
                                                          350 Motor Vehicle
                                                          355 Motor Vehicle
                                                                                                 B  PERSONAL PROPERTY
                                                                                                   370 Other Fraud
                                                                                                   371 Truth in Lending
                                                                                                                                                                                                        Act of2016
                                                                                                                                                                                                                                          480 Consumer Credit
                                                                                                                                                                                                                                               (15 use 1681 or 1692)
                                                                                                                                                                                                                                          485 Telephone Conswner


§ 190 Other Contract
  195 Contract Product Liability
  196 Franchise
                                                              Product Liability
                                                          360 Other Personal
                                                              Injury
                                                          362 Personal Injury -
                                                                                                 D 380 Other Personal
                                                                                                       Property Damage
                                                                                                 D 385 Property Damage
                                                                                                       Product Liability
                                                                                                                                                        Relations
                                                                                                                                                    740 Railway Labor Act
                                                                                                                                                    751 Family and Medical
                                                                                                                                                                                                    861 HIA (1395ft)
                                                                                                                                                                                                    862 Black Lung (923)
                                                                                                                                                                                                    863 DIWC/DIWW (405(g))
                                                                                                                                                                                                                                               Protection Act
                                                                                                                                                                                                                                          490 Cable/Sat TV
                                                                                                                                                                                                                                          850 Securities/Commodities/
                                                                                                                                                                                                                                               Exchange
                                                              Medical Malpractice                                                                       Leave Act                                   864 SSID Title XVI                    890 Other Statutory Actions
1-,~,,..,.REA-,..L,,.P_R...,.O,.....P_E__~,...Ul;;..·'-"'-~1-,""""'""C"'. ..,...-Rl.,,,,..G',:Kf,,;·,-.S...,',"-·i'_-+_;,,...-'-""-,,;="--=;;..;.;;;;..;;..--f==4790 Other Labor Litigation
                                                               JVIL-;,·
                                                                                                                                                                                                    865 RSI (405(g))                      891 Agricultural Acts
     210 Land Condemnation                           X 440 Other Civil Rights                          Habeas Corpus:                               791 Employee Retirement                                                               893 Environmental Matters




~
     220 Foreclosure                                   441 Voting                                      463 Alien Detainee                               Income Security Act                                                               895 Freedom oflnformation
     230 Rent Lease & Ejectrnent                       442 Employment                                  510 Motions to Vacate                                                                        870 Taxes (U.S. Plaintiff                  Act
     240 Torts to Land                                 443 Housing/                                        Sentence                                                                                     or Defendant)                     896 Arbitration
     245 Tort Product Liability                            Accommodations                              530 General                                                                                   IRS~Nt:d
                                                                                                                                                                                                    871             P                     899 Administrative Procedure
D 290 All Other Real Property                             445 Amer. w/Disabilities -
                                                              Employment
                                                                                                       535 Death Penalty
                                                                                                       Other:
                                                                                                                                              i,...r'--:,~=:::;:===~'I,;,~~                         CG\    ;;=• ~
                                                                                                                                                                                                          ~ •
                                                                                                                                                                                                                        0
                                                                                                                                                                                                                             11,,c.
                                                                                                                                                                                                                                               Act/Review or Appeal of
                                                                                                                                                                                                                                               Agency Decision
                                                          446 Amer. w/Disabilities -                   540 Mandamus & Other                                                                                                               950 Constitutionality of
                                                              Other                                    550 Civil Rights                                   Actions                                                                              State Statutes
                                                          448 Education                                555 Prison Condition
                                                                                                       560 Civil Detainee -
                                                                                                           Conditions of
                                                                                                           Confinement
 V. ORIGIN (Place an                        "X" in One Box Only)                                                                                                                                              v
~    I Original
          Proceeding
                                    D2 Removed from
                                              State Court
                                                                                  •      3
                                                                                                Remanded from
                                                                                                Appellate Court
                                                                                                                                     D4        Reinstated or
                                                                                                                                               Reopened
                                                                                                                                                                         D      5 Transferred from
                                                                                                                                                                                  Another District
                                                                                                                                                                                                              D6        Multidistrict
                                                                                                                                                                                                                        Litigation -
                                                                                                                                                                                                                                               D 8 Multidistrict
                                                                                                                                                                                                                                                     Litigation -
                                                                                                                                                                                  (specify)                             Transfer                     Direct File
                                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                               5 ·-c.__§-,-3_oo_a_-?....,......_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
VI. CAUSE OF ACTION t-42-,-0-·..,.
                                                            Brief description of cause:
                                                            Violation of prohibition on discrimination by health care entity receiving federal funding
VII. REQUESTED IN                                          •       CHECK IF THIS IS A CLASS ACTION                                                 DEMAND$                                                CHECK YES only if demanded in complaint:
     COMPLAINT:                                                    UNDER RULE 23, F.R.Cv.P.                                                                                                               JURY DEMAND:                     •   Yes     ~No
VIII. RELATED CASE(S)
                                                                 (See instructions):
      IFANY                                                                                       JUDGE                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ DOCKET NUMBER _ _ _ _ _ _ _ _ _ __
DATE


 FOR OFFICE USE ONLY

     RECEIPT#                                   AMOUNT                                                       APPL YING IFP                                                      JUDGE         JO i l                        MAG. JUDGE _ _ _ _ _ _ _ _ __


                                                                                                                                                                                                   -z: zo- (ti -z.l~
        Case 2:20-cv-00213-wks Document 1-3 Filed 12/16/20 Page 2 of 2




                           CIVIL COVER SHEET ATTACHMENT

                   Attorneys of Record for Plaintiff United States of America:



MATTHEW J. DONNELLY
Attorney
United States Department of Justice
Civil Rights Division
950 Pennsylvania A venue, NW
Washington, DC 20530
202-616-2788
matthew.donnelly@usdoj.gov



JONATHAN A. OPHARDT
First Assistant United States Attorney
District of Vermont
P.O. Box 570
Burlington, VT 05402
802-951-6725
jon.ophardt@usdoj.gov
